Citation Nr: 1509663	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had reserve service in the National Guard, which included a period of active duty for training (ACDUTRA) from February 1982 to June 1982, and active service in the Army from November 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled in February 2015.  A review of the file indicates that the Veteran did not attend the hearing nor did he provide any reason for his failure to attend.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding his hypertension, the Veteran's service treatment records (STRs) show that he generally denied having any cardiac symptoms and had normal examinations of his heart.  A May 1985 report noted that he did not know if he had high blood pressure.  In October 1989, he had an abnormal examination of his heart and was found to have a heart murmur.  In December 1990, he had elevated blood pressure at 140/78 and was diagnosed with soft early systolic heart murmur and borderline blood pressure.  However, when he was examined in March 1991, his blood pressure was recorded as being 110/64.

Regarding his bilateral foot disability, the Veteran reported having foot trouble in May 1985.  A treatment report shows that he was seen for complaints of foot tenderness, assessed with fallen arches, and was given arch supports.  While the report is undated, it appears to have been generated during the latter stages of his military service based on his rank at the time of the treatment.

Treatment records dated after his separation show that he was diagnosed with a heart murmur, hypertension, flat feet, and bilateral hallux valgus deformity.

The Veteran has never received VA examinations regarding the assertions that his hypertension and bilateral foot disability has their onset during his active service or period of ACDUTRA.  Examination(s) should thereby be conducted to determine the nature and etiology of the above disorders.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify all VA and non-VA health care providers that have treated him for a foot disorder or hypertension since he left military service.  Based on his response, obtain any outstanding medical records not already associated with the claims file.

2. Then, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his diagnosed hypertension and bilateral foot disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

After conducting a comprehensive examination and review of the claims file, the examiner(s) should address the question of whether it is at least as likely as not (at least a 50 percent probability or greater) that the Veteran's hypertension had its onset in ACDUTRA, active service, or within one year of service discharge.  The examiner should discuss the clinical significance, if any, of the Veteran's elevated blood pressure reading of 140/78, clinical findings of a systolic heart murmur, and diagnosis of borderline elevated blood pressure as documented in his STRs.  The examiner should state whether or not they are initial manifestations of his subsequently diagnosed hypertension.

The examiner(s) should also address the question of whether it is at least as likely as not (at least a 50 percent probability or greater) that the Veteran's bilateral foot disability  had its onset in ACDUTRA or active service.  In rendering an opinion, the examiner should discuss the significance of the examinations noting the Veteran's foot tenderness, fallen arches, and use of arch support as documented in his STRs and address whether or not they are initial manifestations of his subsequently diagnosed bilateral foot disorder.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so

3. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




